Exhibit 10.55

9 December 2010

CEDC FINANCE CORPORATION INTERNATIONAL, INC.

and

CEDC INTERNATIONAL SP. ZO.O.

 

 

LOAN AGREEMENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

   THE LOAN      2   

ARTICLE 2

   INTEREST      2   

ARTICLE 3

   REPAYMENT      2   

ARTICLE 4

   FEES AND EXPENSES      3   

ARTICLE 5

   PAYMENTS      3   

ARTICLE 6

   NOTICES      4   

ARTICLE 7

   SEVERABILITY      4   

ARTICLE 8

   NO ASSIGNMENT      4   

ARTICLE 9

   GOVERNING LAW      5   

ARTICLE 10

   DISPUTE RESOLUTION      5   

ARTICLE 11

   COUNTERPARTS      5   

 

i



--------------------------------------------------------------------------------

THIS LOAN AGREEMENT (the “Agreement”) signed on 9 December 2010 is entered into
between:

CEDC FINANCE CORPORATION INTERNATIONAL, INC. a corporation incorporated under
the laws of the State of Delaware, with its registered office at Corporate Trust
Center, 1209 Orange Street, Wilmington, DE 19801, USA (the “Lender”),

and

CEDC INTERNATIONAL SP. ZO.O. (formerly known as CAREY AGRI INTERNATIONAL-POLAND
SP. ZO.O.) a limited liability company incorporated under the laws of the
Republic of Poland, with its registered seat in Warsaw, at ul. Bokserska 66A,
02-690 Warsaw, Poland, with registration number 0000051098 (the “Borrower”).

WHEREAS:

 

(A) As of the date of this Agreement, the Lender has issued EUR 50,000,000 in
8.875% senior secured notes due in 2016 (the “Notes”) pursuant to an indenture
dated 2 December 2009 as supplemented by the first supplemental indenture dated
29 December 2009 and the second supplemental indenture dated 7 December 2010
(the indenture, as so supplemented, the “Indenture”), among the Lender, the
Borrower, Central European Distribution Corporation (the “Parent”), certain
subsidiaries of Parent as guarantors (together with Parent, the “Guarantors”),
Deutsche Trustee Company Limited as trustee, Deutsche Trust Company Americas and
Deutsche Bank Luxembourg S.A. as registrar, transfer and paying agent, Deutsche
Bank AG, London Branch as principal paying agent and Polish Security Agent and
TMF Trustee Limited as global security agent. The price for the Notes at issue
has been established at EUR 51,312,500.00.

 

(B) Pursuant to a purchase agreement dated 6 December 2010 between the Lender,
Parent, the Guarantors and Citigroup Global Markets Limited as representative of
the several parties named in Schedule 1 thereto, the Lender is obliged to pay
the underwriting commission amounting to 0.6% of the aggregate principal amount
of the Notes which is EUR 3,000,000 (the “Fees”).

 

(C) The Lender intends to grant to the Borrower a loan in the amount of EUR
51,108,861.11 (the “Loan”) from the proceeds obtained by the Lender from the
issuance of the Notes.

Capitalised terms used herein and not otherwise defined, shall have the meanings
assigned to them in the Indenture.

NOW, THEREFORE, THE PARTIES AGREED AS FOLLOWS:



--------------------------------------------------------------------------------

ARTICLE 1

THE LOAN

 

1.1 The Loan shall be made in one advance and paid to the Borrower on the date
of this Agreement. The Loan shall be paid to such accounts as the Borrower shall
specify to the Lender in writing.

 

1.2 The Loan shall be executed in the form of a bank transfer made from the
Lender’s bank accounts.

ARTICLE 2

INTEREST

 

2.1 For the purposes of this Article 2 only “Loan” shall mean the aggregate of
the Loan divided by 0.99361 and an amount equal to the Fees attributable to the
Loan.

 

2.2 Interest on the Loan shall accrue from the date of this Agreement until the
repayment of the Loan and shall be paid at the rate of 8.875% per annum.

 

2.3 Accrued interest on the Loan shall be payable in arrears in immediately
available funds not later than May 31 and November 30 of each year and in any
event on such date as the Lender shall reasonably request such that the Lender
shall be able to comply with its obligations to make corresponding payments in
respect of the Notes. The first such interest payments shall be made on or
before May 31, 2011.

 

2.4 If the rate of interest on the Notes increases pursuant to the terms of the
Indenture: (i) the rate of interest on the Loan, as the case may be, shall
increase automatically by the same percentage; and (ii) the Borrower will pay to
the Lender, to cover such increase in interest rate, an amount equal to the
additional rate required pursuant to the Indenture.

ARTICLE 3

REPAYMENT

 

3.1

The Loan (together with all costs thereon) shall mature and be repaid in full on
November 30, 2016. In the event that the entire principal amount of the Notes
(or a portion of the principal the Notes) is due and payable prior to their
stated maturity (whether due to a redemption or offer of payment of the Notes, a
declaration of acceleration of the stated maturity date of the Notes or
otherwise), the Borrower shall, promptly after demand by the Lender, repay a
principal amount of the Loan, as the case may be, under this Agreement, together
with the accrued interest, premiums in respect of the Notes (if any) and the
amounts of any fees, costs and expenses as are due and payable under Article 4
as determined and allocated by the Lender in its absolute discretion. For the
avoidance of doubt, no prepayment of the Loan (whether in whole or in part)
shall be permitted unless a corresponding prepayment of the Notes, as the case
may be, is made concurrently therewith. Notwithstanding anything in this
Agreement or any similar loan agreement, the Lender shall make such demand for
repayment under such agreements in its discretion, provided, however, that it
shall obtain from the aggregate of such demands

 

2



--------------------------------------------------------------------------------

 

an amount sufficient to discharge its corresponding payment obligations in
respect of the Notes.

 

3.2 In the event of: (a) a declaration of an acceleration of the stated maturity
of the Notes (to the extent such declaration has not been rescinded); (b) the
failure by the Borrower to make a repayment of the Loan by any date specified in
Section 3.1; or (c) upon the occurrence of any Event of Default, then at any
time thereafter the Lender may, in its absolute discretion, by notice in writing
to the Borrower cancel the Loan and declare the Loan to be immediately due and
payable together with all interest, fees and other amounts payable hereunder and
upon such declaration such sums shall become immediately due without further
demand.

ARTICLE 4

FEES AND EXPENSES

 

4.1 The Borrower shall pay to the Lender on the maturity date such costs,
expenses, fees (including the Fees) and taxes (including legal and out-of-pocket
expenses) determined by the Lender in its absolute discretion to be attributable
to the Loan and incurred by the Lender in contemplation of, or otherwise in
connection with: (i) the Notes; and (ii) the enforcement of any rights under
this Agreement from the date on which such expenses were incurred to the date of
payment (as well after as before judgment). The Borrower also agrees to pay on
demand to the Lender an amount equal to the amounts required to be paid in
satisfaction of franchise taxes and other amounts required to be paid (or
advisable) to maintain corporate existence or in satisfaction of reasonable
accounting, legal, management and administrative expenses.

 

4.2 All expenses payable pursuant to Section 4.1 shall be paid together with
Value Added Tax (if any) thereon.

 

4.3 The Borrower shall also incur all other expenses, in contemplation of, or
otherwise in connection with the Notes (such as rating agency fees, legal, tax
and financial advisory expenses), which it is obliged to pay under relevant
agreements with third parties.

ARTICLE 5

PAYMENTS

 

5.1 If any payment under this Agreement falls due on a day that is not a
Business Day, the period (or the date for payment) shall be extended to end on
the next succeeding Business Day. There a date for payment is altered under this
Section, interest shall be re-calculated accordingly.

 

5.2 All payments by the Borrower shall be made in immediately available funds to
such account as it may specify in writing, and free and clear of any present or
future tax, withholding or other deduction, unconditionally and without any
set-off or counter-claim whatsoever, save for any deduction which the Borrower
is required to make by law.

 

5.3 All payments by the Borrower in respect of the Loan shall be made in Euro
only.

 

3



--------------------------------------------------------------------------------

5.4 If the Borrower is required by law to make any deduction or withhold any
amounts, it shall pay to the Lender such additional amount as makes the net
amount received by the Lender equal to the full amount payable if there had been
no deduction or withholding. The Borrower shall promptly deliver to the Lender
any receipts or other proof evidencing the amounts deducted or withheld from the
amounts payable to the Lender.

ARTICLE 6

NOTICES

 

6.1 Any notice or notification in any form to be given hereunder may be
delivered in person or sent by letter or facsimile addressed to:

 

  (a) the Borrower at: ul. Bobrowiecka 00-728, Warsaw, Poland, fax +48 22
488-3410 (Attention: Mr. Christopher Biedermann); and

 

  (b) the Lender at: Two Bala Plaza, Suite 300, Bala Cynwyd, Pennsylvania 19004,
fax +1 1610-667-3308 (Attention: James Archibold),

or in each case, to such other address(es) and marked for the attention of such
other person(s) as any of the parties may from time to time notify to the others
in writing.

 

6.2 Any such notice shall take effect, in the case of a letter, at the time of
delivery, or in the case of a facsimile transmission, at the time of receipt by
the sender of confirmation that the fax message has been transmitted to the
addressee.

 

6.3 No failure or delay by the Lender in exercising any right or remedy
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any right or remedy preclude any further exercise thereof or the
exercise of any other right or remedy. The rights and remedies herein are
cumulative and not exclusive of any rights and remedies provided by law.

ARTICLE 7

SEVERABILITY

If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, under any applicable enactment or rule of
law, such provision or part shall (so far as it is illegal, invalid or
unenforceable) be given no effect and shall be deemed to be not included in this
Agreement, but the legality, validity and enforceability of the remainder of
this Agreement (or this Agreement generally under the laws of any other
jurisdiction) shall not be affected.

ARTICLE 8

NO ASSIGNMENT

Neither the rights, benefits and obligations of the Borrower nor the Lender
under this Agreement are capable of assignment without the consent of the other
and the trustee under the Indenture for the Notes; provided that the foregoing
shall not prohibit or restrict the grant of any lien thereon in favor of the
Security Agent for the Benefit of the Secured Parties (or any foreclosure
thereon

 

4



--------------------------------------------------------------------------------

in accordance with the terms thereon). The Lender as an agent to the Borrower
shall maintain a register (the “Register”) of the name and address of the person
that has the rights, benefits and obligations as Lender hereunder. Any transfer
of the rights, benefits and obligations as lender hereunder shall be reflected
in the Register.

ARTICLE 9

GOVERNING LAW

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York.

ARTICLE 10

DISPUTE RESOLUTION

Any disputes arising out of or in connection with this Agreement shall be
settled by the common courts having jurisdiction over the registered seat of the
Borrower.

ARTICLE 11

COUNTERPARTS

This Agreement has been executed in English in two (2) counterparts.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

CEDC FINANCE CORPORATION INTERNATIONAL, INC.

 

By:   /s/ William V. Carey Name:   William V. Carey Title:   President

 

CEDC INTERNATIONAL SP. ZO.O. By:   /s/ William V. Carey Name:   William V. Carey
Title:   President

 

6